                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

ZP NO. 314, LLC,                        *
                                        *
       Plaintiff,                       *
                                        *
vs.                                     *         CIVIL ACTION NO. 16-00521-B
                                        *
ILM CAPITAL, LLC, et. al.,              *
                                        *
       Defendants.                      *

                                      ORDER

       This action is before the Court on Plaintiff ZP No. 314, LLC’s

(“ZP’s”) Motion to Alter, Amend, or Vacate the Court’s Order or,

in    the   Alternative,     Motion    for    Certification    of    Order   for

Interlocutory       Appeal    (Doc.     133);    Defendants’        Motion   for

Reconsideration (Doc. 135); and ZP’s Motion for Oral Argument (Doc.

137), Motion to Strike (Doc. 140), and Motion to Stay the Case

(Doc. 141).     For each of the following reasons, ZP’s motion to

alter, amend, or vacate (Doc. 133) is DENIED; Defendants’ motion

for reconsideration (Doc. 135) is DENIED; and ZP’s motion for oral

argument (Doc. 137), motion to strike (Doc. 140), and motion to

stay the case (Doc. 141) are MOOT.

       Turning first to ZP’s motion to alter, amend, or vacate the

Court’s previous order denying ZP’s motion for summary judgment

and granting Defendants’ motion for summary judgment, in part

(Docs. 130, 133), the Court notes at the outset that the premise

of ZP’s argument for reconsideration of the Court’s previous order
is that “[t]he Eleventh Circuit has established binding precedent

in Jysk Bed ‘n Linen v. Dutta Roy, 810 F.3d 767 (11th Cir. 2015),

which squarely held that action by the United States Patent &

Trademark Office (“PTO”) in not requiring evidence of ‘secondary

meaning’ is presumptive evidence of the inherent distinctiveness

(as opposed to ‘acquired distinctiveness’) of a mark.”              (Doc. 133

at 1) (emphasis added).        Stated differently, ZP argues that the

fact that the United States Patent and Trademark Office (USPTO)

did not require ZP to produce evidence of “secondary meaning” is

presumptive evidence of the inherent distinctiveness (as opposed

to “acquired distinctiveness”) of ZP’s marks.            ZP argues that its

marks were inherently distinctive at the time of Defendants’

alleged infringing conduct in this case, including at the time of

Defendants’ initial registrations of the domain names in this case,

which pre-dated ZP’s registrations of its marks with the USPTO.

ZP   further     argues   that,   because     its   marks   were   inherently

distinctive, as ostensibly evidenced by the USPTO not requiring

proof of acquired secondary meaning, the Court should not have

considered whether ZP’s marks had acquired secondary meaning, but,

rather, should have proceeded with its legal analysis of ZP’s

claims   based    on   the   premise   that   the   marks   were   inherently

distinctive.1     ZP’s arguments are misplaced.


1ZP states: “By virtue of their registration with the PTO without
a requirement of a showing of secondary meaning, ZP’s Marks are

                                       2
       First, despite insisting repeatedly that the USPTO found that

ZP’s    marks   were      inherently          distinctive     when     it    granted

registration of the marks, ZP has pointed to no evidence in the

record whatsoever to support that alleged “fact.”                           Moreover,

despite insisting that the USPTO granted ZP’s application for

registration of its marks without requiring ZP to produce evidence

of “secondary meaning,” which ostensibly would imply a finding of

inherent distinctiveness by the USPTO, ZP has again cited no

evidence whatsoever to support that alleged “fact.”                    Indeed, the

only citation to any evidence related to these alleged “facts” is

ZP’s   reference     to   Exhibit    19    to   Doc.   121,    which   includes    a

certificate of registration of the “One Ten Student Living” mark

with the USPTO, notice of publication of the “One Ten” mark by the

USPTO, and the State of Alabama registration of the “One Ten” mark.

(Doc. 121-19 at 2).         Nowhere in these documents or in any other

evidence    before    the    Court    is      there    any    indication     of   any

consideration by the USPTO of the alleged inherent distinctiveness

of ZP’s marks.       Contrary to ZP’s arguments, there is no evidence

that the USPTO instructed ZP that it would be unnecessary to

produce evidence of secondary meaning of its marks; there is no

evidence that ZP’s marks were determined, expressly or impliedly,



presumed to have been inherently distinctive at the time of all of
Defendants’ wrongful conduct, and this presumption of inherent
distinctiveness is alone sufficient to preclude summary judgment
for the Defendants.” (Doc. 133 at 4).

                                          3
by the USPTO to be inherently distinctive; nor is there any

evidence of any action or inaction by the USPTO with respect to

any alleged finding of inherent distinctiveness of the marks.

Thus, ZP’s arguments for reconsideration fail for this reason

alone.

     Moreover, ZP’s attempt to rely on the Eleventh Circuit’s

decision in Jysk is misplaced.         In Jysk, the court found that the

marks (“by design” and “by design furniture.com”) had acquired

secondary meaning after being used by the plaintiff for twenty-

two years.    In addition, the court noted evidence suggesting that

the mark may also have been inherently distinctive.            That evidence

consisted of a letter from the USPTO to the owner of the mark

expressly    stating   that   the   mark     appeared    to   be   inherently

distinctive    and   eligible    for     registration    without      proof   of

acquired     distinctiveness.       Specifically,       the   court     stated,

“[a]dditionally, in a November 2012 letter, the United States

Patent and Trademark Office responded to Jysk’s application for

acquired    distinctiveness     status     for   the   bydesignfurniture.com

mark, stating that the application was ‘unnecessary because the

mark appears to be inherently distinctive and is eligible for

registration on the Principal Register without proof of acquired

distinctiveness.’”     Jysk, 810 F.3d at 779 (emphasis added).

     In the instant case, there is no Jysk-like letter in the

record.     There is simply no evidence of an express or implied


                                       4
finding by the USPTO that ZP’s marks were inherently distinctive,

nor is there any evidence from which such a finding could be

inferred. The circumstances present in Jysk are simply not present

here.2

      However,    in    a   case   similar     to    the     instant    one,   namely

Investacorp, Inc. v. Arabian Inv. Banking Corp. (Investcorp) E.C.,

931 F.2d 1519, 1524 (11th Cir. 1991), the plaintiff argued that

the   marks     “Investacorp”      and       “Investcorp”       were     “inherently

distinctive,” as evidenced by the USPTO’s action when it “passed

the [“Investcorp”] mark on to publication.”                  The plaintiff argued

that the USPTO would not have passed the mark on to publication

unless   it    had     found   that   the     mark     was    more     than    “merely

descriptive” and, thus, that the USPTO must have found the marks

to be “inherently distinctive.” Id. at 1524. The Eleventh Circuit

rejected   the    plaintiff’s      argument      and    affirmed       the    district

court’s grant of summary judgment for the defendant, stating:

                   The soft spot in appellant’s argument is
              that there is no recorded finding by the PTO
              that [the] service mark was not descriptive.
              Consequently, all that this Court can do is
              guess at what the PTO’s determinations were

2 ZP also incorrectly states that, “[i]n Jysk, this Circuit
unequivocally held that where the PTO does not require evidence of
secondary meaning in a mark that is the subject of a pending
trademark application, then the mark is presumptively distinctive.
. . .”   (Doc. 133 at 5).    The Jysk court did not discuss any
presumption arising from the USPTO’s finding of inherent
distinctiveness but merely noted the USPTO’s finding, in addition
to the court’s finding of acquired secondary meaning. Jysk, 810
F.3d at 779.

                                         5
             while evaluating the merit of each mark. We do
             not know whether the PTO even considered the
             descriptiveness of either mark. Although we
             will    bestow    proper   respect    to   the
             determinations of the PTO, we will not defer
             to an ethereal determination that is not
             affirmatively stated by the administrative
             agency.    Therefore,    .  .   .   the   term
             “Investacorp” is merely descriptive and hence
             is not inherently distinctive.

Investacorp, 931 F.2d at 1524 (emphasis added).

       In the instant case, as in Investacorp, there is no genuine

issue of material fact on the issue of whether ZP’s marks were

“inherently distinctive.”           The record is simply devoid of any

evidence     whatsoever    that    the   marks   were    anything     other   than

descriptive marks and not entitled to protection unless they

acquired secondary meaning prior to the dates that Defendants began

registering,      trafficking,      or   using    the    domain   names.        See

Investacorp, 931 F.2d at 1524. It necessarily follows that because

there   is   no   evidence   before      the   Court    suggesting,    let    alone

establishing, that ZP’s marks were entitled to any protection prior

to the date on which the marks were registered, there is no issue

of material fact precluding summary judgment for Defendants on

ZP’s    claims    of   alleged    trademark    violations    occurring       before

registration of the marks on July 25, 2017.                Accordingly, ZP has

presented no bases for altering the Court’s order denying ZP’s

motion for summary judgment.




                                         6
     The Court further finds that ZP has failed to demonstrate

that an interlocutory appeal is appropriate in this case.                    28

U.S.C.   §    1292(b)    allows   for   certification    of    an    issue   for

interlocutory review when the district court is “of the opinion

that such order involves a controlling question of law as to which

there is substantial ground for difference of opinion and that an

immediate appeal from the order may materially advance the ultimate

termination of the litigation.” 28 U.S. C. § 1292(b). The Eleventh

Circuit has explained that “§ 1292(b) sets a high threshold for

certification to prevent piecemeal appeals”, and that “[m]ost

interlocutory orders do not meet this test.”             OFS Fitel, LLC v.

Epstein, Becker and Green, P.C., 549 F.2d 1344, 1359 (llth Cir.

2008).    The undersigned finds that ZP has failed to demonstrate

that its motion involved a controlling question of law as to which

there    is   substantial       difference    of   opinion,     or    that   an

interlocutory     appeal       will   materially   advance     the     ultimate

termination of this litigation.          Accordingly, ZP’s request for an

interlocutory appeal is DENIED.

     Turning,    next,    to    Defendants’   motion   for    reconsideration

(Doc. 135), the Court finds that Defendants have merely reasserted

the same arguments previously rejected by the Court.                 Therefore,

those arguments will not be re-addressed here.           See Lucky Cousins

Trucking, Inc. v. QC Energy Res. Texas, LLC, 2016 U.S. Dist. LEXIS

188829, *2, 2016 WL 9211669, *1 (M.D. Fla. Sept. 20, 2016) (“The


                                        7
Court will not reconsider where the motion, rather than raise new

issues, merely relitigates what has already been found lacking.”).

Accordingly, Defendants’ motion for reconsideration (Doc. 135) is

DENIED.

     Based on the foregoing, the Court finds that ZP’s motion for

oral argument (Doc. 137), motion to strike (Doc. 140), and motion

to stay these proceedings (Doc. 141) are MOOT.

     DONE this 16th day of November, 2018.

                                          /s/ SONJA F. BIVINS
                                    UNITED STATES MAGISTRATE JUDGE




                                8
